Citation Nr: 0327023	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-06 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from around November 1943 to 
February 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2001 RO rating decision that denied service 
connection for osteoarthritis of the lumbar spine, bilateral 
hearing loss, and tinnitus.


REMAND

The veteran was scheduled for an electronic (video) hearing 
for July 16, 2003.  On July 8, 2003, correspondence was 
received from him notifying VA that he would be unable to 
attend the hearing because he was in Alaska.  In this 
correspondence, he requested that he be rescheduled for a 
video hearing during the period from September 15 to November 
15, 2003.  The Board grants the veteran's motion for another 
video hearing for good cause.

In view of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
video hearing in accordance with the 
provisions of 38 C.F.R. § 20.700(e) 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




